KNOLL, Judge.
Hilda Lemelle appeals the judgment of the trial court denying her attorney fees in a successful rule to make past due child support executory. We affirm.
LSA-R.S. 9:305 provides that the trial court shall, except for good cause, award attorney, fees to the prevailing party in an action to make past due child support exec-utory. Under R.S. 9:305 the trial court is vested with discretion in determining whether attorney fees are to be awarded. Edwards v. Edwards, 446 So.2d 976 (La. App. 3rd Cir.1984); Cheramie v. Chera-mie, 429 So.2d 203 (La.App. 1st Cir.1983), writ refused, 434 So.2d 1095 (La.1983).
It is the duty of the appellant to provide the appellate court with either a transcript of the record or a written narrative of the facts. LSA-C.C.P. Arts. 2130 and 2131. In the absence of either the transcript or a narrative of facts there is nothing for this court to review to determine whether the trial court abused its discretion in denying attorney fees. In the case sub judice the record contains neither a transcript nor a narrative of the evidence admitted at the trial of the rule. Accordingly, the presumption exists that the judgment of the trial court was supported by competent evidence. Deliberto v. Deliberto, 400 So.2d 1096 (La.App. 1st Cir.1981).
For the foregoing reasons, the judgment of the trial court is affirmed. Costs of this appeal are assessed against the appellant, Hilda Lemelle.
AFFIRMED.